WxLt, J.
The motion to dismiss this appeal because the opponents, who are the appellants, have not given bond, must prevail. The only bond we find in the record is subscribed by M. McQueen, as principal, and Charles B. Austin, as security.
It is not necessary that the appellant should sign the appeal bond; but an appeal granted to Elizabeth McQueen and others can not be perfected by an appeal bond signed by M. McQueen, as principal, and Charles B. Austin, as security. The surety of M. McQueen can not be regarded as the surety of Elizabeth McQueen.
It is therefore ordered that the appeal herein be dismissed at the costs of the appellants.